IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-40967
                        Conference Calendar



GILBERT HORRICE, Jr.,

                                         Plaintiff-Appellant,


versus

MICHAEL D. HALL, Warden;
KELLY J. DIXON;
ROBERT A. BUCKLEY, Lieutenant;
JOSEPH D. LANG, SR.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-560
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, & DENNIS, Circuit Judges.

PER CURIAM:*

     Gilbert Horrice, Jr. appeals the district court’s dismissal

without prejudice, pursuant to 28 U.S.C. § 1915(d), of his 42

U.S.C. § 1983 action against prison officials Michael D. Hall,

Warden; Kelly J. Dixon; Robert A. Buckley, Lieutenant; and Joseph

D. Lang, Sr.   Horrice alleged that the defendants confiscated and

destroyed his personal property in violation of his Fourteenth

Amendment right to due process.   Texas provides an adequate post-



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-40967
                                -2-

deprivation remedy for the negligent or intentional deprivation

of property by state officials.      Murphy v. Collins, 26 F.3d 541,

543-44 (5th Cir. 1994).

     This appeal is frivolous.    See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Because the appeal is frivolous, it is

dismissed.   See 5th Cir. R. 42.2.

     We caution Horrice that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Horrice is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.